DETAILED ACTION
This Office Action is in response to the application 16/541,503 filed on August 15th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-9 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/15/2019, 11/26/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2018-159477, the signed copy having been filed on August 28th, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “an issuing unit,” “a verification unit,” “a providing unit,” “a processing unit,” “a requesting unit” and “a transmission unit.” In light of the specification (pars. [0007]), the issuing unit, the verification unit, the providing unit, the processing unit, the requesting unit, and the transmission unit can be all construed as software per se since they do not embody any hardware. Because the elements of claim 1 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 2-4; claims 2-4 do not recite any hardware element to resolve the issue in the independent claim 1. Therefore, claims 2-4 are also non-statutory under 35 U.S.C. 101.
Regarding claim 5; claim 5 calls for a system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “an issuing unit,” “a verification unit,” “a providing unit,” “a processing unit,” “a requesting unit” and “a transmission unit.” In light of the specification 
Regarding claims 6-7; claims 6-7 do not recite any hardware element to resolve the issue in the independent claim 5. Therefore, claims 6-7 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollikainen et al. (Ollikainen), U.S. Pub. Number 2014/0059213.
Regarding claim 1; Ollikainen discloses a system that includes a client terminal (par. 0103; fig. 4; terminal device 32.), an authentication authorization server (par. 0105; fig. 4; a token process authorization service 42.), a stream reception system, and a resource server (par. 0102; one or more servers as the second entity.), wherein the authentication authorization server includes 
(par. 0063; the token set(s) associated with a first entity, such as a user of a terminal device, are obtained including a first token set, i.e., information defining the token set(s) at least in a level of detail which suffices for the execution of the remaining method items as represented herein is obtained.), 
the resource server includes a verification unit configured to verify the first token received from the client terminal (par. 0121; validates/verifies the certificate from the token process authorization service 42.), 
a providing unit configured to perform processing to provide, to the client terminal, a second token used to access the stream reception system in accordance with a verification result of the verification unit (par. 0135; the request containing the second token process URL associated with the Web site service as well as the user certificate for authorizing the token exchange in the first computing unit.), and 
a processing unit configured to obtain data held by the stream reception system and to perform processing using the data (par. 0143; obtain a certificate from the authorization service 42.), and 
the client terminal includes a requesting unit configured to transmit a request for the second token to the resource server by using the first token (par. 0136; first computing unit sends its own certificate (signed request) to the second computing unit, which in turn validates the certificate from the token process authorization service 42.), and
a transmission unit configured to transmit data to be held by the stream reception system by using the second token obtained as a response to the request of the requesting unit (par. 0136; after successful validation, the second computing unit sends its own certificate to the first computing unit which validates it from the token process authorization service.), 
the transmission unit of the client terminal transmits the data by including the first token in the data when the data is to be transmitted (par. 0138; after the validations have been successfully processed, the token exchange is processed, without second computing unit knowing the identity of the user.), and 
when the data is obtained from the stream reception system, the processing unit of the resource server specifies the client terminal, which is the transmission source of the data, based on the information associated with the first token included in the data (par. 0072; a data transfer entity takes care of token data transfer and other communication.).
Regarding claim 2; Ollikainen discloses the system according to claim 1, wherein when the data is to be obtained from the stream reception system, the processing unit of the resource server determines whether the first token is valid by obtaining, together with the data, information of a date and time at which the stream reception system started to hold the data and comparing the obtained information of the date and the time with an expiration date of the first token included in the data (par. 0128; validate user certificate from the token process authorization service and validate the user token process exist.).
Regarding claim 3; Ollikainen discloses the system according to claim 1, further comprising: a transfer server configured to transfer data to the stream reception system, wherein the transfer server includes a second verification unit configured to verify the first token when the data which includes the first token is received from the client terminal, and a transfer unit configured to transmit the data which includes the first token to the stream reception system in accordance with the verification result of the second verification unit (par. 0065; data transfer between physical entities typically implies coordinated data transmission (sender) and reception (recipient) in any feasible form over wired and/or wireless medium.).
Regarding claim 4; Ollikainen discloses the system according to claim 3, wherein the transfer unit of the transfer server includes, in the data, identification information which indicates that the data has been transferred via the transfer server when the data is to be transmitted, and when the identification information is included in the data obtained from the stream reception system, the processing unit of the resource server skips verification processing by determining that verification of the first token included in the data has been performed (par. 0143; the first computing unit may create and maintain token sets for at least one user and by its own authentication methods validate the user whenever an operation to at least one token set associated with the user is requested.).
Regarding claims 5-7; Claims 5-7 are directed to system which have similar scope as claims 1-4. Therefore, claims 5-7 remain un-patentable for the same reasons.
Regarding claim 8; Claim 8 is directed to data processing method which have similar scope as claims 1-4. Therefore, claim 8 remains un-patentable for the same reasons.
Regarding claim 9; Claim 9 is directed to data processing method which have similar scope as claims 1-4. Therefore, claim 9 remains un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436